Justice RICE
delivered the Opinion of the Court.
11 This case involves Respondent James Henry Hunter's designation as a sexually violent predator ("SVP") and requires we interpret the word "stranger" in the relationship criterion of the SVP statute. § 18-8-414.5(1)(a)(III), C.R.S. (2012). We hold that "stranger" in this statute means either the *1085victim is not known by the offender or the offender is not known by the victim at the time of the offense.
T 2 After applying our interpretation of the word "stranger" in the relationship criterion of the SVP statute to the record in this case, we hold that the court of appeals erred when it reversed the trial court's ruling designating Hunter as an SVP. We therefore reverse the judgment of the court of appeals.
I. Facts and Procedural History
T3 A jury convicted Hunter of second-degree burglary, sexual assault, sexual assault on a child, and a erime of violence. The evidence at trial showed that Hunter-who was wearing a mask during the assault and was otherwise unidentifiable by the vietims-broke into his neighbor's home and sexually assaulted her and her five-year-old daughter. The trial court designated Hunter as an SVP under section 18-3-414.5(1)(a). Hunter appealed and the court of appeals affirmed his conviction, but reversed the trial court's SVP designation. - People v. Hunter, No. 04CA699, slip op. at 15, 2007 WL 611882 (Colo.App. Mar. 1, 2007) (not selected for official publication) (Hunter I). The court of appeals remanded the case to allow the trial court to make specific findings as to whether either victim was a stranger to Hunter or whether he had established or promoted a relationship with either victim primarily for the purpose of sexual victimization, as required under the "relationship" criterion of the SVP statute, section 18-3-414.5(1)(a)(III). Hunter I, slip op. at 14-15.
[ 4 On remand, Hunter argued that he was not a stranger to the victims. The trial court disagreed and designated Hunter as an SVP. The trial court found that Hunter's victims were strangers as neither knew Hunter during the assault.
T5 Hunter appealed and the court of appeals reversed the trial court's SVP designation. See People v. Hunter, 240 P.3d 424, 426 (Colo.App.2009) (selected for official publication) (Hunter II). It held that "nothing in the statute indicates that the [relationship] criterion is met when the victim knows the offender, but is unable to identify him, as was the case here." Id. Judge Casebolt dissented and opined that the "majority's interpretation yields an anomalous, if not absurd, result"; he posited that the better interpretation "requires that we read 'stranger to the offender' as meaning either the victim is a stranger to the offender or the offender is a stranger to the victim, when analyzed at the time the offense was committed." Id. at 427-28 (Casebolt, J., dissenting). Judge Ca-sebolt reasoned-based on the purpose of the SVP designation-that "[the danger to the public that the perpetrator may reoffend exists in both settings, and [his] interpretation [therefore] gives effect to the entire statute." Id. at 428 (Casebolt, J., dissenting).
T6 We granted certiorari to determine whether the court of appeals erred in holding that Hunter's victims were not strangers based on the circumstances of this case.1 We reverse the judgment of the court of appeals and hold that Hunter met the relationship criterion of the SVP statute because his vie-tims were "strangers" at the time of the offense.
II. Analysis
A. "Stranger"
17 The trial court ultimately determines whether an offender satisfies the four criteria of section 18-8-414.5(1)(a) and therefore qualifies for SVP designation. Allen v. People, 2013 CO 44, ¶ 1, 307 P.3d 1102, 2013 *1086WL 3323904 (released concurrently). In this case, we interpret the term "stranger" in the relationship criterion of the SVP statute to determine whether the court of appeals erred in designating Hunter as an SVP. We defer to the trial court's factual determinations, but review de novo whether the trial court's factual findings support an SVP designation. See People v. Tixier, 207 P.3d 844, 849 (Colo.App.2003).
T8 Under the relationship criterion of the SVP statute, an offender is an SVP if the "victim was a stranger to the offender." § 18-3-414.5(1)(a)(III) (emphasis added). Accordingly, we must determine the meaning of "stranger" in the SVP statute.
T9 "In any statutory interpretation, our task is to determine and give effect to the intent of the General Assembly." Welby Gardens v. Adams Cnty. Bd. of Equalization, 71 P.3d 992, 995 (Colo.2003) (citation omitted). We typically "afford the words of the statute their ordinary and common meaning and construe the statutory provisions as a whole, giving effect to the entirety of the statute." Lombard v. Colo. Outdoor Educ. Ctr., Inc., 187 P.3d 565, 570 (Colo.2008).
110 Because the word "stranger" is not ambiguous, we begin and end our analysis by considering the term's plain meaning. In common parlance a stranger is an individual who is "a person not known or familiar to one." Webster's New College Dictionary 1415 (2005). Similarly, Black's Law Dictionary defines the word stranger as "Lone not standing toward another in some relation implied in the context." Black's Law Dictionary 1556 (Oth ed. 2004). Given the importance of the context of any given interaction to the definition of "stranger," we agree with Judge Casebolt's dissent and understand "stranger" to mean the relationship criterion is satisfied where either the victim is not known by the offender or the offender is not known by the victim, at the time of the offense. Moreover, defining "stranger" by considering the context of the parties' relationship at the time of the offense is consistent with the community safety and notice purpose of the SVP designation because it ensures a proper designation for offenders likely to reoffend in both situations: where the victim is not known by the offender or the offender is not known by the victim. See People v. Tuffo, 209 P.3d 1226, 1280 (Colo. App.2009) (noting that "the registration and notification requirements established in the SVP statute are intended to protect the community"); see also Allen, 1 7 (noting that the SVP designation's stated purpose is to protect the community (citation omitted)).
{11 Similarly, the Sex Offense Management Board's ("SOMB's") risk assessment screening instrument (the "Sereening Instrument")2 defines "stranger" by considering the context of the victim and offender's relationship at the time of the assault. Specifically, the Sereening Instrument notes, "the victim is a stranger to the offender when [the victim has] ... little or no familiar or personal knowledge of said offender." SOMB Handbook: Sexually Violent Predator Assessment Sereening Instrument (SVPASI) Background and Instructions 68 (August 2010) http://dej. state.co.us/odvsom/sex_offender/8O_Pdfs/ SVPASI%20HANDBOOK%202010.pdf. - Accordingly, our interpretation of "stranger" is consistent with the Sereening Instrument's definition because, like the Screening Instrument, we determine that a "stranger" includes the situation where the offender is not known by the victim at the time of the offense.
1 12 We hold that "stranger" in the relationship criterion of the SVP statute means either the victim is not known to the offender or the offender is not known to the victim, at the time of the offense.3 We now apply our *1087interpretation of "stranger" in the relationship criterion of the SVP statute to the facts of this case.
B. Application
113 The court of appeals erred when it reversed the trial court's decision designating Hunter as an SVP. Record evidence supports the trial court's finding that Hunter was a stranger to both victims at the time of the assault. Considering the mother's perspective first, she testified that her only meaningful interaction with Hunter occurred six months prior to the sexual assault when she joined Hunter and his wife for dinner. Besides the mother's limited interaction with Hunter, the sexual assault occurred in the mother's trailer, during the dead of night, and while the mother was "half-asleep." And, immediately upon entering her trailer, Hunter struck the mother in her lip and then "bashed her in the eye," further disorienting his victim. The mother also testified that Hunter obscured her vision during the assault by placing a blanket over her head at various intervals.
{ 14 Moreover, during the assault Hunter often asked about "Carl." The mother did not know any man named Carl. Hunter also expressed frustration about the lack of cash in the trailer because he claimed the mother "worked in a bank," which she did not. These confusing statements likely undermined the mother's ability to identify her assailant. Though the mother testified at trial that she might have recognized Hunter's voice during the assault, on cross-examination Hunter's counsel introduced evidence of an earlier interview where the victim admitted "there was something about his voice that just really didn't sound like [Hunter]."
"[ 15 Additionally, the trial court found that Hunter-who was wearing a mask during the assault-"was not known to [the victims,] so he was there as a stranger when the assault started and throughout the assault." The trial court also observed that Hunter's identification in this case was based on DNA evidence because neither victim affirmatively identified Hunter as the perpetrator. Deferring to the trial court's factual findings, we agree that, in the context of the assault, Hunter was a stranger to the mother.
' 16 The facts in the record supporting the trial court's finding that Hunter was a stranger to the mother also support the trial court's finding that Hunter was a stranger to the daughter. In addition to the facts described above, the daughter was only five years old at the time of the assault, and had previously interacted with Hunter less than her mother. The daughter also never indicated that she recognized Hunter's voice during the assault. Moreover, at the start of the assault, Hunter forced alcohol down the daughter's throat and, as a result, she was likely unconscious during most of the assault. Given her age, limited previous interaction with Hunter, and drugged state, the context of this erime supports the trial court's determination that Hunter was a stranger to the daughter at the time of the assault.
17 In sum, neither victim knew Hunter was the person committing the assault. Thus, Hunter's victims were strangers at the time of the assault and he therefore meets the relationship criterion of the SVP designation. We reverse the court of appeals and reinstate the trial court's designation of Hunter as an SVP.
III. Conclusion
118 We hold that the term "stranger" in the relationship criterion of the SVP statute is satisfied where the victim does not know the offender or the offender does not know the victim at the time of the offense. In light of our interpretation of the word "stranger" in the relationship criterion, we also hold that the court of appeals erred when it reversed the trial court's decision to designate Hunter as an SVP. We therefore reverse the court of appeals judgment and reinstate the trial court's SVP designation.
*1088Justice COATS concurs in the judgment.
Justice MARQUEZ dissents, and Justice BOATRIGHT joins in the dissent.

. Specifically, we granted certiorari on two issues:
1. Whether the court of appeals erred in its conclusion that, under section 18-3-414.5(1)(a), CRS. (2009), the victims and the defendant were not "strangers" based on the circumstances of this case.
2. Whether the court of appeals should have made sexually violent predator findings on the alternate grounds that the defendant "established or promoted a relationship"
with the victim primarily for the purpose of sexual victimization. _ Alternatively, whether the appropriate remedy is to remand the case to the trial court for further findings.
Because of our resolution of the first issue, we need not reach the alternative grounds posited by Hunter. Moreover, our interpretation of the "stranger" criterion does not require we remand this proceeding to the trial court.


. Because the SOMB is not tasked with promulgating a definition of stranger we need not defer to the Screening Instrument's definition of "stranger." See Allen, 19. Nonetheless, in this instance, because of the SOMB's familiarity with the SVP designation, we find its definition in the Screening Instrument persuasive. See Sullivan v. Indus. Claim Appeals Office, 22 P.3d 535, 538 (Colo.App.2000) ("A court may also look outside the statute to related sources for the definition of an applicable term.").


. Notably, our definition conflicts with dicta from a division of the court of appeals addressing the meaning of "stranger" in the SVP statute. See Tixier, 207 P.3d at 847. That division suggested "stranger" meant a victim "with whom the offender has no definable relationship." Id. *1087The Tixier court's definition of stranger fails to give proper effect to the SVP designation because it does not consider the importance of context to the plain meaning of "stranger." Id. Rather, it considers the term "stranger" more generally. Its interpretation, moreover, is deficient as it fails to recognize the community notice purpose of the statute: protecting individuals from offenders who commit crimes against strangers.